NO. 07-01-0112-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                         JANUARY 28, 2002

                            ______________________________


           TERRY TULL AND KATHRYN TULL, INDIVIDUALLY AND
      AS NEXT FRIENDS OF AMBER AND STEPHEN M. TULL, APPELLANTS

                                                V.

 CHUBB GROUP OF INSURANCE COMPANIES, FEDERAL INSURANCE COMPANY
AND SOUTHERN FARM BUREAU CASUALTY INSURANCE COMPANY, APPELLEES


                          _________________________________

              FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 96-558,083; HONORABLE SAM MEDINA, JUDGE

                            _______________________________


BOYD, C.J., and QUINN and REAVIS, JJ.*


ORDER ON APPELLANT’S MOTION TO RECONSIDER ORDER ON APPELLANT’S
             MOTION TO DISMISS AND MOTION FOR EXTENSION OF TIME


      By order dated November 14, 2001, this Court overruled appellant’s motion to

dismiss this appeal for want of jurisdiction because the clerk’s record did not contain the


      *
          Quinn, J. not participating.
trial court’s subsequent order filed May 29, 2001, vacating its previous order of severance

of February 21, 2001. A supplemental clerk’s record containing the May 29 order was filed

with this Court on November 29, 2001. On January 24, 2002, appellants filed the pending

motion for reconsideration of their motion to dismiss and alternatively, requested an

extension of time in which to file their brief.


       Accordingly, at the request of appellants the motion for reconsideration is granted

and the appeal is hereby dismissed.


                                            Don H. Reavis
                                              Justice

Do not publish.




                                                  2